                        UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA

DAVID CLARK, et al.,
           Plaintiffs,
    v.                                          Case No. 1:16-CV-01044-CCE-LPA

DUKE UNIVERSITY, et al.,
           Defendants.

KATHI LUCAS, et al.,
                 Plaintiffs,
         v.                                     Case No. 1:18-CV-00722-CCE-LPA

DUKE UNIVERSITY,
           Defendant.


        MEMORANDUM IN SUPPORT OF JOINT MOTION TO CONSOLIDATE

   In accordance with Rule 42(a) of the Federal Rules of Civil Procedure, the parties

respectfully request that the Court consolidate Clark v. Duke University, Case No. 1:16-

cv-01044, with Lucas v. Duke University, Case No. 1:18-cv-0072. Both cases should be

consolidated for settlement purposes only under Case No. 1:16-cv-01044. Because both

actions involve common questions of fact and law, and consolidation would promote

judicial efficiency, the Court should consolidate both actions for settlement purposes

only.

                                    BACKGROUND

   This litigation is comprised of two separate but related underlying actions brought

under 29 U.S.C. §1132(a)(2) of the Employee Retirement Income Security Act of 1974

(ERISA). The first action, Clark v. Duke University, Case No. 1:16-cv-01044,




        Case 1:16-cv-01044-CCE-LPA Document 154 Filed 01/16/19 Page 1 of 6
commenced on August 10, 2016, and alleges that Defendant Duke University and other

individually named defendants breached their duties under ERISA by causing the Duke

University Faculty and Staff Retirement Plan (Plan) to pay unreasonable administrative

expenses, maintaining underperforming investment options, engaging in prohibited

transactions with parties-in-interest, and failing to remedy the breaches of the Plan

fiduciaries. See Clark Doc. 72.

    The second action, Lucas v. Duke University, Case No. 1:18-cv-00722, commenced

on August 20, 2018, and alleges that Defendant Duke University breached its duties and

committed prohibited transactions under ERISA by causing Plan assets to be used to pay

for salaries and fringe benefits of Duke University employees who provided services to

the Plan. See Lucas Doc. 1.

    Both actions seek to enforce Duke University and/or the other individual Defendants’

personal liability under 29 U.S.C. §1109(a) to make good to the Plan all losses resulting

from each alleged breach and to restore the Plan all profits Duke University and/or the

individual Defendants allegedly made through the use of Plan assets.

    On January 16, 2019, the Settling Parties reached a settlement to resolve the claims

asserted in Clark and Lucas. As a term of the Settlement Agreement, the Settling Parties

agreed to consolidate Clark and Lucas for purposes of settlement only. See Settlement

Agreement, ¶3.2.1.1



1
 The Settlement Agreement has been filed as an attachment to Plaintiffs’ Unopposed
Motion for Preliminary Approval of the Class Action Settlement.
                                             2



      Case 1:16-cv-01044-CCE-LPA Document 154 Filed 01/16/19 Page 2 of 6
                                       ARGUMENT

   “If actions before the court involve a common question of law or fact,” this Court may

“consolidate the actions[.]” Fed. R. Civ. P. 42(a)(2). The Court also may “issue any other

orders to avoid unnecessary cost or delay.” Id. at (a)(3). “A district court has ‘broad

discretion’ regarding whether or not to consolidate cases.” Fenix Flashlights, LLC v. Li,

No. 12-1310, 2015 U.S.Dist.LEXIS 132391, at *4 (M.D.N.C. Sep. 30, 2015)(citation

omitted). “[C]onsiderations of judicial economy favor consolidation.” Hirtenstein v.

Cempra, Inc., No. 16-1303, 2017 U.S.Dist.LEXIS 103799, at *4 (M.D.N.C. July 5,

2017)(citation omitted).

   The requirements for consolidation under Rule 42(a) are met. Clark and Lucas

involve common questions of law. They both were brought under 29 U.S.C. §1132(a) on

behalf of the Plan for breaches of fiduciary duties under ERISA seeking to enforce Duke

University and/or Defendants’ personal liability under 29 U.S.C. §1109(a) to make good

to the Plan all losses resulting from each breach of fiduciary duty and to restore to the

Plan any profits made through Duke University and/or Defendants’ use of the Plan’s

assets. See Clark Doc. 72 ¶¶1,5–6, 229–262; Lucas Doc. 1 ¶¶1–2, 48–59. Both actions

also share numerous common questions of fact, including the same defined contribution

plan, the same Plan fiduciaries and named fiduciary (Duke University) with authority

over the control or management of the assets of the Plan, the same documents and

instruments governing the Plan, common class representatives, and substantially




                                              3



     Case 1:16-cv-01044-CCE-LPA Document 154 Filed 01/16/19 Page 3 of 6
overlapping classes, among others. See Clark Doc. 72 ¶¶9–20, 225; Lucas Doc. 1 ¶¶5–13,

44.

      An Order consolidating the class actions also will promote judicial efficiency and

avoid unnecessary costs by: eliminating the need for the Court to manage two dockets,

enter separate orders on matters related to the settlement, and potentially holding two

hearings for settlement purposes; saving time and effort of the Settling Parties by

eliminating the need to file separate motions or other necessary filings to facilitate the

settlement; and avoiding any confusion or unnecessary administrative burdens through

maintaining two separate but related actions.

                                       CONCLUSION

      The Parties respectfully request that the Court consolidate Clark and Lucas under

Case No. 1:16-cv-01044.


January 16, 2019                              Respectfully submitted,

/s/ Jeremy P. Blumenfeld (w/consent)           /s/ Jerome J. Schlichter
MORGAN, LEWIS & BOCKIUS LLP                    SCHLICHTER BOGARD & DENTON LLP
Jeremy P. Blumenfeld                           Jerome J. Schlichter, MO No. 32225
1701 Market Street                             Michael A. Wolff, MO No. 38207
Philadelphia, PA 19103-2921                    Kurt C. Struckhoff, MO No. 61873
Telephone: 215.963.5000                        100 South Fourth Street, Ste. 1200
Facsimile: 215.963.5001                        St. Louis, Missouri 63102
jeremy.blumenfeld@morganlewis.com              (314) 621-6115, (314) 621-5934 (fax)
                                               jschlichter@uselaws.com
Donald L. Havermann                            mwolff@uselaws.com
Christopher A. Weals                           kstruckhoff@uselaws.com
Abbey M. Glenn
1111 Pennsylvania Ave NW                       Counsel for all Plaintiffs
Washington, DC 20004-2541
Telephone: 202.739.3000

                                               4



        Case 1:16-cv-01044-CCE-LPA Document 154 Filed 01/16/19 Page 4 of 6
Facsimile: 202.739.3001                   /s/ David B. Puryear, Jr.
donald.havermann@morganlewis.com          David B. Puryear, Jr.
christopher.weals@morganlewis.com         North Carolina State Bar No. 11063
abbey.glenn@morganlewis.com               PURYEAR & LINGLE, PLLC
                                          5501-E Adams Farm Lane
Lead Counsel for Defendants               Greensboro, NC 27407
                                          (336) 218-0227
James P. Cooney III, NC State Bar No.     puryear@puryearandlingle.com
12140
WOMBLE BOND DICKINSON (US)                Local Counsel for all Plaintiffs
LLP
One Wells Fargo Center, Suite 3500
301 South College Street
Charlotte, NC 28202
Telephone: 704.331.4900
Facsimile: 704.331.4955
Jim.Cooney@wbd-us.com

Brent F. Powell, NC State Bar No. 41938
WOMBLE BOND DICKINSON (US)
LLP
One West Fourth Street
Winston-Salem, NC 27101
Telephone: 336.721.3600
Facsimile: 336.721.3660
Brent.Powell@wbd-us.com

Local Counsel for Defendants




                                          5



     Case 1:16-cv-01044-CCE-LPA Document 154 Filed 01/16/19 Page 5 of 6
                          CERTIFICATE OF COMPLIANCE

   In accordance with the Civil Local Rules of Practice for the United States District
Court for the Middle District of North Carolina, this is to certify that the foregoing
document complies with the font and point selections approved by the Court in Local
Rule 7.3(d)(1). The foregoing was prepared on computer using Times New Roman font
(13 point). I certify that the above-referenced Memorandum contains 713 words.

                                           /s/ Jerome J. Schlichter

                             CERTIFICATE OF SERVICE

    I certify that on January 16, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will automatically send notification of filing
to all counsel of record.


                                           /s/ Jerome J. Schlichter




                                              6



     Case 1:16-cv-01044-CCE-LPA Document 154 Filed 01/16/19 Page 6 of 6
